Title: To Benjamin Franklin from John Adams, [6?]–13 September 1778: résumé
From: Adams, John
To: Franklin, Benjamin


<Passy, September [6?]–13, 1778: In order to understand our affairs and to be able to account to our constituents we should decide which expenses we will pay jointly and which separately. I think we should pay jointly for the rent of the house and furniture, hire of coachman, horses, and carriage, wages of maitre d’hôtel and cook, and table expenses. We should pay separately for our clerks and servants, clothes, books, newspapers, and other expenses. I also feel we should keep an account of our common expenses and take receipts and that each of us should have a copy monthly. Memoir, September 13: This letter, written a week ago, was never sent. This morning, while Mr. Austin was present, Mr. W. T. Franklin brought the accounts for his family and offered that I should in future keep them.>
